TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 23, 2020



                                     NO. 03-14-00551-CV


                                  Scott Schroeder, Appellant

                                               v.

  Eduardo S. Espinosa, in his Capacity as Receiver of Retirement Value, LLC, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND KELLY
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 28, 2014. Having reviewed

the record, the Court holds that appellant has not prosecuted his appeal and did not comply

with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of

prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.